Citation Nr: 9935894	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  94-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal (GI) disorder, to include diverticulosis, 
irritable bowel syndrome, and a stomach disorder.
 
2.  Entitlement to service connection for pes planus.
 
3.  Entitlement to service connection for prostatitis with 
benign prostatic hypertrophy and penile pain.
 
4.  Entitlement to service connection for dental treatment 
and compensation due to the extraction of teeth numbered 1 
and 32 due to a fractured left mandible.
 
5.  Entitlement to an increased evaluation for postoperative 
residuals of a left shoulder dislocation, with x-ray evidence 
of arthritis, evaluated as 40 percent disabling.
 
6.  Entitlement to an increased evaluation for a low back 
disorder, with lumbosacral strain, evaluated as 40 percent 
disabling.
 
7.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, with x-ray evidence of 
arthritis, evaluated as 20 percent disabling.
 
8.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, evaluated as 10 percent disabling.
 
9.  Entitlement to an increased evaluation for postoperative 
hemorrhoidectomy and sphincterectomy for anal fistulas, with 
rectal pain and groin pain, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1987.
 
This appeal arises from rating decisions in January and 
October 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this case in June 1996 for further 
development.  The Board noted in the remand that a rating 
decision in October 1992 denied service connection for 
diverticulosis, also claimed as irritable bowel syndrome 
(IBS) (also a disease of the GI system.)  Written 
communications from the claimant in 1992, 93, and 94 
attempted to explain the claim by asserting that he had a 
stomach disorder.  A stomach disorder is also part of the GI 
system.  The Board noted that the RO had not adjudicated the 
issue of whether new and material evidence had been presented 
to reopen the service-connection claim for a GI disorder, and 
that it should do so.

The RO, after readjudicating the claims based on the Board's 
requested development, respectively increased the ratings for 
the left shoulder and low back disorders to 40 percent, and 
continued its denial of the remaining claims.  The case has 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1989, the RO 
denied a claim of entitlement to service connection for a GI 
disorder.

2.  The evidence received since the RO's August 1989 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a GI disorder.

3.  The veteran is currently receiving full dental treatment 
due to his total disability rating based on individual 
unemployability.

4.  The claims of entitlement to service connection for a GI 
disorder to include diverticulosis, irritable bowel syndrome, 
and a stomach disorder; pes planus; prostatitis, with benign 
prostatic hypertrophy and penile pain; and compensation for 
the extraction of teeth numbered 1 and 32 due to a fractured 
left mandible, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

5.  The veteran's low back disorder, with lumbosacral strain, 
is not more than severely disabling.

6.  The veteran's postoperative residuals of a left shoulder 
dislocation, with x-ray evidence of arthritis, is manifested 
by forward elevation of the left upper extremity to 20 
degrees; abduction to 30 degrees, and an inability to get his 
arm into position to do the internal and external rotation, 
with associated pain, fatigue, weakness, and lack of 
endurance.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision denying entitlement to 
service connection for a GI disorder is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  New and material evidence has been received since the 
RO's August 1989 decision denying the appellant's claim for a 
GI disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for dental 
treatment for the extraction of teeth numbered 1 and 32 due 
to a fractured left mandible is without legal merit.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The claims of entitlement to service connection for a GI 
disorder to include diverticulosis, irritable bowel syndrome, 
and a stomach disorder; pes planus; prostatitis, with benign 
prostatic hypertrophy and penile pain; and compensation for 
the extraction of teeth numbered 1 and 32 due to a fractured 
left mandible, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The schedular criteria for an evaluation in excess of 40 
percent for low back disorder, with lumbosacral strain, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5286, 5289, 5293, 5294, 5295 (1999).

6.  The schedular criteria for an evaluation in excess of 40 
percent for postoperative residuals of a left shoulder 
dislocation, with x-ray evidence of arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), 
"the Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996). 

The RO denied service connection for chronic GI disorder by 
rating in August 1989, and notified the veteran of the 
decision several days later.  This decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105.  A final 
decision may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Therefore, new and material evidence is required 
to reopen this claim.

Evidence previously considered includes the veteran's service 
medical records; his initial application for compensation and 
statements from April 1987 to May 1989; a VAMC hospital 
report dated May 6, 1987 to June 19, 1987; VA outpatient 
reports from July 1987 to April 1989; a June 1987 VA 
examination report; a July 1988 VA outpatient examination 
report; an October 1988 VA orthopedic examination report; a 
September to October 1988 VA Medical Center (VAMC) hospital 
report; and testimony from a personal hearing in March 1989.  

The service medical records were negative for GI or stomach 
disorders.  In November 1981, the veteran complained of 
abdominal pain, however, no diagnosis was made.  The December 
1986 Medical Evaluation Board examination report was negative 
for GI complaints or abnormalities.  

After service, the veteran was hospitalized in June 1987 at 
the Fayetteville VAMC, complaining of severe anal pain.  At 
this time, examination of the abdomen disclosed no pathology.  
The abdomen was soft and non-tender and there were no other 
digestive complaints.  

The remaining medical evidence was negative for a chronic GI 
problem and subsequent treatment records showed no specific 
diagnosis accounting for the claimed GI condition.  

In March 1989, the veteran appeared before a hearing officer 
at the RO.  He testified that he experienced groin and rectal 
pain, however, he did not discuss any stomach or GI 
disorders.

Based on the foregoing evidence, the RO denied the 
appellant's claim in August 1989, and notified him by letter.  
The basis for the denial was that no specific GI condition 
had been diagnosed.  The veteran did not timely appeal that 
decision, and it became final.  

New evidence subsequently received to support a reopened 
claim has shown diagnoses of diverticulosis and irritable 
bowel syndrome.  Additional statements by the claimant 
related that he had abdominal pain, rectal pain and diarrhea.  
According to a March 1992 VA outpatient report, he complained 
of swollen stomach and stomach problems.  Reports from the 
Durham VAMC dated from September 1990 to April 1992 related 
that he had persistent complaints of chronic abdominal pain 
and diarrhea, and diagnosed irritable bowel syndrome and 
diverticulosis.  A Womack Army Hospital report dated February 
1992 diagnosed diverticulosis.  A March 1992 colonoscopy 
showed diverticuli with no bleeding. 

The Board has considered the credibility, relevance, and 
relative importance of the evidence.  The claimant stated 
that he had chronic problems with his digestive system and 
that he experienced problems with his stomach while on active 
duty.  Evidence from statements by the claimant may provide 
credible evidence of his own recollection, observation, and 
experience.  However, since he is not known to be a medical 
or scientific expert in this field, his opinion about the 
cause or correct medical diagnosis of any symptom is not 
credible evidence.  In this determination, the clinical data 
in the medical records, which show observations, findings, 
diagnosis, and history at that time are most credible.  

The Board finds that the medical evidence received subsequent 
to the August 1989 final RO decision, when viewed in light of 
all the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  In this 
regard, the Board finds it significant that the veteran has 
subsequently been diagnosed with a GI disorder.  This record 
is not duplicative or cumulative, and it is relevant as it 
shows that the veteran currently has a GI disorder.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  
Given that the claim for service connection for a GI disorder 
is reopened, the Board must determine whether the claim is 
well grounded.  Elkins v. West, 12 Vet. App 209, 218 (1999).

II.  Service Connection

The veteran is seeking service connection for GI disorder, to 
include diverticulosis, irritable bowel syndrome, and a 
stomach disorder; bilateral pes planus; prostatitis with 
benign prostatic hypertrophy and penile pain; and extraction 
of teeth numbered 1 and 32 due to a fractured left mandible.  
The legal question to be answered initially is whether a 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If not well-grounded, the 
claim must fail and there is no duty to assist with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.306 (1999).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).


GI disorder

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of a GI 
disorder during his period of service.  His December 1996 
Medical Evaluation Board physical revealed no GI abnormality.  
Likewise, there was no diagnosis of a GI disorder for several 
years after service.

The Board notes that, while beginning in the early 1990s the 
post service medical evidence shows various diagnoses of a GI 
disorder, the veteranhas provided no competent medical 
evidence linking these GI disorder diagnoses to his period of 
service.  As noted above, competent evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence that his GI disorder is linked to service, 
this claim is not well grounded.  Epps.

Pes planus

After carefully reviewing the evidence of record, the Board 
finds that the veteran has not presented competent evidence 
to establish that his bilateral pes planus is related to his 
active duty service, or that it was aggravated by service; 
and hence, the claim must be denied as not well grounded.
 
The Board observes that the Caluza decision applies to a 
claim based on the theory of aggravation.  Thus, the 
appellant must show competent evidence of aggravation 
inservice, and it is well to recall that the Court has held 
that an intermittent or temporary flare-up during service of 
a preexisting injury or disease does not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this regard, the October 1973 service entrance examiner 
noted that the veteran had bilateral pes planus that was not 
considered disabling.  The service medical records are 
essentially negative for complaints or treatment for flat 
feet.  Likewise, the December 1986 Medical Evaluation Board 
examination report is negative for pathology with respect to 
pes planus. 

Finally, the post service medical evidence does not provide 
any competent evidence suggesting that pes planus was 
aggravated in service.

From the foregoing the Board finds that there is no competent 
evidence showing that the pes planus, noted at service 
entrance, worsened during the appellant's active duty 
service.  At best, the veteran's complaints of painful feet 
during service, can only be read to show some temporary 
increase in symptomatology while on active duty without 
competent evidence of a chronic increase in pathology.  
Accordingly, without competent evidence of aggravation this 
claim must be denied as not well grounded.

Prostatitis with benign prostatic hypertrophy and penile pain

The service medical records are negative for prostatitis with 
benign prostatic hypertrophy and penile pain.  

According to a June 1987 VA outpatient treatment note, one 
month after separation, the examiner noted that the prostate 
was smooth and firm and proctoscopy to 20 centimeters was 
entirely normal.  Although the examiner noted that 
prostatitis could have been the cause of the pain, he added 
that it was unlikely because the urinalysis results were 
normal.  The Board finds that this statement is insufficient 
to constitute the medical nexus required in order to well 
ground this claim.  

While indicating that prostatitis "could" have been the cause 
of the pain, the examiner further stated that it was unlikely 
because there was no supporting clinical data or other 
rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).  
Therefore, this opinion is simply too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence because the urinalysis results were normal.  Suffice 
it to say that in this case, the VA examiner, as noted above, 
provided no clinical data or other rationale to support the 
opinion; nor is there anything otherwise in the record that 
would give it substance.  The opinion sits by itself, 
unsupported and unexplained.  In other words, the opinion is 
purely speculative.  

According to a June 1987 VA examination report, the examiner 
was unable to fully examine the veteran.  The examiner 
indicated that the veteran would not cooperate.  Therefore, 
no finding was made with respect to the veteran's complaints 
of prostate pain.

The Board notes that, while the post service medical evidence 
shows various subsequent diagnoses of a prostatitis with 
penile pain, the veteran provided no competent medical 
evidence linking this disorder to his period of service.  In 
sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking prostatitis to his 
military service.  As noted above, competent evidence of a 
current disability that is medically linked to service is 
essential in establishing a well-grounded claim.  Hence, 
without competent evidence that his prostatitis with penile 
pain is linked to service, this claim is not well grounded.  
Epps.

Dental

The veteran contends that he is entitled to service 
connection for dental treatment and compensation because the 
fractured left mandible that he sustained in service resulted 
in the extraction of teeth 1 and 32 (commonly known as the 
right third molars).

Several regulatory provisions must be addressed by the Board 
prior to a discussion of this claim.  First, with respect to 
the dental treatment claim, the veteran is currently eligible 
for VA outpatient dental treatment by virtue of the 100 
percent rating awarded for his service-connected disabilities 
by the RO in September 1994.  38 C.F.R. § 17.161(h).  A 
rating as to permanency is not necessary for this benefit.  

Therefore, the Board finds that, since he his currently 
receiving dental treatment pursuant to 38 C.F.R. § 17.161(h), 
he has not presented a claim upon which relief may be 
granted.  Sabonis, 6 Vet. App. 426.  In other words, since he 
is currently receiving the benefit that he is requesting, the 
appeal is dismissed.  In this regard, the veteran is urged to 
contact the nearest VA Medical Center for dental treatment.

Second, with respect to dental compensation, the veteran's 
claim has been pending since 1991.  Since that time several 
changes have been made to the regulations governing service 
connection for dental disease or injury of individual teeth.  
Review of the procedural development below reveals that the 
veteran has not been fully apprised of these changes, most 
recently to 38 C.F.R. §§ 3.381, 3.382, and 4.149 (1998), 
which became effective in June 1999.  

The Board finds that the veteran is not prejudiced by its 
consideration of the revised regulations in the first 
instance.  The revisions were not meant to constitute 
substantive changes in the regulations, and could not alter 
the outcome of the veteran's claim.  Therefore, the Board 
will proceed with its decision despite these revisions 
because no substantive change has been made to those 
provisions applicable to service connection for dental trauma 
for the purpose of obtaining VA outpatient dental treatment 
or compensation.  Accordingly, there is no prejudice to the 
veteran by the decision herein rendered.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the veteran's claim for compensation, 
according to U.S.C.A. § 1712(b)(1)(A) (West 1991 and Supp. 
1999), outpatient dental services and treatment shall be 
furnished to veterans with service-connected, compensable 
dental conditions or disabilities.  See also 38 C.F.R. 
§ 17.161.  

The loss of teeth, however, can be compensably service 
connected only if such loss is due to loss of substance of 
body of the maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (1999); see also 
38 C.F.R. § 3.381 (1999) (stating that replaceable missing 
teeth may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  See Woodson v. Brown, 8 Vet. App. 352 (1995).

The initial question which must be answered, however, is 
whether the veteran has submitted a well-grounded claim.  The 
Board notes that, while the veteran contends that teeth 1 and 
32 were extracted due to the service-connected fractured left 
mandible, he has provided no competent supporting medical 
evidence.  As noted above, competent evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence that teeth 1 and 32 were extracted due to 
the in-service fractured left mandible, this claim is not 
well grounded.  Epps.

For example, the service medical records show that the 
veteran fractured his left mandible in March 1982.  He 
underwent open reduction and internal fixation as a result.  
X-ray studies showed a fracture in the area of tooth number 
17.  Three months later, teeth numbered 16 and 17, which are 
commonly known as the left third molars, were extracted.  The 
RO granted service connection for the left mandibular 
fracture and the loss of teeth 16 and 17, which resulted in 
temporomandibular joint (TMJ) syndrome.  In this regard, it 
appears that the RO incorrectly rated this under Diagnostic 
Code 9913, instead of Diagnostic Code 9905 for TMJ syndrome, 
because there is no evidence in the claims file of a loss of 
substance of body of the left mandible without loss of 
continuity.  Thus, the veteran has already received more 
favorable treatment as to these teeth than he is entitled to 
under the law.  Nevertheless, this issue is not before the 
Board.

Three years later, in March 1985, teeth numbered 1 and 32 
were extracted with no indication that these were due to the 
fracture in March 1982. 

In June 1993, VA performed a dental examination of the 
veteran.  Examination revealed normal anatomy of the mandible 
with a residual circummandibular wire in the left angle of 
the mandible.  Teeth numbered 1, 16, 17, and 32 were missing, 
which were intentionally extracted as a benefit to the 
patient.  All other teeth were present.  The teeth were in 
good condition with restorations intact.  The examiner 
concluded that the veteran had a healed mandibular fracture, 
however, the extracted third molars should not be considered 
as teeth lost in service, as this was a benefit to him.  
Thus, this examiner did not link the extraction of teeth 1 
and 32 to the service-connected left mandibular fracture.

Accordingly, in the absence of any medical or dental evidence 
that teeth 1 and 32 were extracted due to the in-service 
fractured left mandible, he has not presented a well-grounded 
claim.  As noted above, replaceable missing teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381; See Woodson, 8 Vet. App. 352.  Thus, the 
claim for service connection for compensation must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a).

Conclusion 

With respect to the veteran's testimony that he developed the 
foregoing disorders as a result of service, the Board notes 
that, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a GI disorder, 
prostatitis with benign prostatic hypertrophy and penile 
pain, the extraction of teeth numbered 1 and 32 due to a 
fractured left mandible, or aggravation of his pre-existing 
bilateral pes planus; and as the appellant has submitted no 
medical opinion or other competent evidence to support his 
claims that these current disorders are in anyway related to 
his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

Although the Board has disposed of the claims on a different 
ground from that of the RO, that is, whether the claims are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard, 4 
Vet. App. 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

III.  Increased ratings

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claims of possible deterioration with respect to 
his service-connected low back and left shoulder disorders 
since the last final respective decisions on the merits are 
at least plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board is also satisfied that all relevant 
facts pertinent to these issues have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's low back and left 
shoulder disorders, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Background

The record contains VA and private outpatient medical 
evidence which essentially shows complaints and treatment for 
the issues on appeal dating back to the time he filed these 
increased rating claims. 

According to a March 1995 North Carolina Disability 
Determination examination report, the veteran complained of 
decreased range of motion and strength in his left shoulder.  
He had problems with any motion above his waist.  His right 
knee would frequently ache and give out.  He had posterior 
swelling in the knee and had had numerous effusions drawn 
off.  Physical examination revealed that the veteran was able 
to undress himself, however, he did not use his left arm.  He 
refused to try either the heel or toe walking test.  He could 
tandem walk without difficulty without the brace or cane.  He 
walked with a slight limp even using the cane.  He had a five 
inch surgical scar typical of a scar from an anterior surgery 
repair.  He had limited range of motion in the shoulder.  The 
left shoulder displayed forward elevation to 110 degrees; 
backward elevation to 10 degrees; abduction to 100 degrees; 
adduction to 20 degrees; external rotation to 20 degrees and 
internal rotation to 30 degrees.

There was definite limitation of motion with respect to the 
left shoulder.  There may have been some magnification of the 
limitations of motion because he refused to do anything that 
would cause him pain.  With respect to his ability to 
function, the examiner wrote that the veteran certainly would 
not be able to do anything but sedentary work.  He did have a 
Bachelor's Degree.

An August 1997 VA x-ray study of the veteran's left shoulder 
revealed a surgical screw, washer wire device in the glenoid 
region of the scapula.  There was marked lucency around the 
device, which may have been indicative of loosening or 
infection.

In November 1997, the veteran underwent a VA orthopedic 
examination.  His subjective complaints include fatigability 
and lack of endurance.  He had surgery for dislocation of the 
left shoulder, which hurt all the time, with lost range of 
motion.  He did not use crutches, a brace or a cane.  The 
veteran indicated that he was unable to work and his shoulder 
condition affected almost everything associated with his 
daily activities.  Objective evaluation revealed that he had 
forward elevation of the left upper extremity to 20 degrees; 
and abduction to 30 degrees.  He could not get his arm into 
position to do the internal and external rotation.  Any 
movement caused pain in the shoulder.  He had fatigue, 
weakness, and lack of endurance during the examination.  
There was no edema, effusion, instability.  He had weakness, 
tenderness, no redness or heat, and normal movement.  He did 
have a 5 1/2 inch well-healed surgical scar on the anterior 
aspect of the left shoulder.  He had inflammatory arthritis.  
The diagnosis was postoperative recurrent dislocation of the 
left shoulder with marked residuals.  The examiner would not 
speculate with respect to functional impairment due to pain.

According to an August 1997 VA orthopedic examination report 
he complained of low back pain that radiated into his left 
lower extremity.  Objective examination revealed no postural 
abnormalities, fixed deformity, atrophy or spasm.  The 
veteran declined to do the range of motion exercises for fear 
of pain.  Forward flexion, backward extension, bilateral 
lateral flexion, bilateral rotation were all noted to zero 
degrees.  The examiner noted limitation of motion due to pain 
and fear of pain.  The veteran reported that he had pain when 
sitting with no movement.  The bilateral deep tendon reflexes 
were present and equal, and the straight leg raising was 
negative.  The diagnosis was low back pain with x-ray 
evidence of mild compression at L3, degenerative joint 
disease, and severe lost range of motion secondary to pain.  
The examiner refused to speculate with respect to functional 
impairment due to pain.  The examiner reviewed the claims 
file in February 1998.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  In this regard, 
where entitlement to compensation has already been 
established, and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet. App. at 58. Although the 
recorded history of a particular disability should be 
reviewed, in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned, if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

Low back

Under Diagnostic Code 5295 a 40 percent evaluation is 
warranted when there is a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the maximum available under Diagnostic Code 
5295.

In this case, the veteran's complaints due to a low back 
disorder include frequent, significant pain.  The 
preponderance of the objective evidence shows low back pain 
with x-ray evidence of degenerative joint disease, and severe 
lost range of motion secondary to pain.  These findings 
equate to no more than a severe rating under Diagnostic Code 
5295.  Therefore, a rating in excess of 40 percent under 
Diagnostic Code 5295 is not warranted.

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, higher evaluations are provided under Diagnostic 
Codes 5286 and 5289 for ankylosis or under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
Diagnostic Codes 5286 or 5289 because the veteran's service-
connected disability has not been shown to be ankylosed.  
While the examiner noted that the range of motion of the 
veteran's lumbar spine was zero degrees in all directions, 
this was due to the veteran's reported fear of pain.  As a 
result, the examiner diagnosed severe lost range of motion 
secondary to pain.  The report, however, does not include a 
diagnosis of ankylosis of the lumbar spine.  Likewise, VA 
outpatient treatment records from April to December 1998 were 
negative for ankylosis of the lumbar spine.

With respect to Diagnostic Code 5293, the veteran's low back 
disorder has not been characterized as due to a service 
connected intervertebral disc syndrome, therefore, it does 
not apply to this case.  Finally, because the rating 
standards for sacroiliac injury and weakness under Diagnostic 
Code 5294, are the same as for Diagnostic Code 5295, this 
code provides no basis for a higher evaluation of the 
veteran's disability.  

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5295; the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the disability at issue, an increase in the 
present 40 percent evaluation is not in order.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5295.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.

Postoperative residuals of a left shoulder dislocation
 
The veteran is left handed.  His left shoulder disability has 
been rated as 40 percent disabling under Diagnostic Code 5201 
for limitation of motion of the left arm.  38 C.F.R. § 4.71a 
(1999).  Under Diagnostic Code 5201 a 40 percent rating is 
for consideration where the motion of the major arm is 
limited to 25 degrees from the side.  This is the maximum 
rating pursuant to Diagnostic Code 5201.  The disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, to include 
functional loss due to pain on use or during flare-ups, 
incoordination, weakened movement and excess fatigability on 
use, are also for consideration in determining the extent of 
limitation of motion. See DeLuca, 8 Vet. App. at 206.

In this case, the objective evidence clearly demonstrates 
that a rating in excess of 40 percent is not warranted.  In 
reaching this decision the Board has considered other 
diagnostic codes for application.  However, there is no 
evidence that the disability more nearly approximates 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees, to warrant the assignment of 
a 50 percent rating under Diagnostic Code 5200.  Moreover, 
there is no evidence that the disability more nearly 
approximates fibrous union of the humerus to justify a rating 
in excess of 50 percent rating under Diagnostic Code 5202.  
38 C.F.R. § 4.71a.

Extra-schedular rating

The Board has also considered whether these claims should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b).  The 
governing norm in such exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The record reflects that, while the veteran was hospitalized 
on several occasions for left shoulder surgery, it was not 
for extended periods.  Otherwise, he has not been 
hospitalized for his low back disability since his discharge 
from service.  Although these disabilities are manifested by 
pain, limitation of motion, weakness and recurrent 
dislocations, these manifestations are contemplated by the 
respective 40 percent ratings granted herein. There are no 
unusual or exceptional manifestations of the disabilities.  
The disabilities are shown to be productive of industrial 
impairment; however, there is no indication that the average 
industrial impairment, as opposed to the veteran's individual 
industrial impairment, from the disabilities would be in 
excess of that contemplated by the respective 40 percent 
ratings.  Further, the Ratings Schedule requires ankylosis 
for a higher rating for the low back and left shoulder 
disorders, which the medical evidence fails to show.  
Therefore, the Board has concluded that referral of this 
claim for extra-schedular consideration is not in order.


ORDER

A legally meritorious claim not having been submitted, the 
appeal for entitlement to service connection for dental 
treatment for the extraction of teeth numbered 1 and 32 due 
to a fractured left mandible is dismissed.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a GI 
disorder, to include diverticulosis, irritable bowel 
syndrome, and a stomach disorder.

Entitlement to service connection for a GI disorder to 
include diverticulosis, irritable bowel syndrome, and a 
stomach disorder; pes planus; prostatitis, with benign 
prostatic hypertrophy and penile pain; and compensation for 
the extraction of teeth numbered 1 and 32 due to a fractured 
left mandible, is denied.

Increased evaluations for postoperative residuals of left 
shoulder dislocation, with x-ray evidence of arthritis, and a 
low back disorder with lumbosacral strain, are denied.


REMAND

The Board finds that the veteran's claims for entitlement to 
increased evaluations for postoperative residuals of a right 
knee injury, with x-ray evidence of arthritis; osteoarthritis 
of the left knee; and postoperative hemorrhoidectomy and 
sphincterectomy for anal fistulas, with rectal pain and groin 
pain, are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran's claims of possible 
deterioration with respect to these disorders since the last 
final respective decisions on the merits are at least 
plausible.  Proscelle, 2 Vet. App. at 632.

Where there is a well-grounded claim for disability 
compensation but the medical evidence accompanying the claim 
is not adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326(a) (1999).  In this regard, 
the Board notes that the evidence is not adequate with 
respect to the veteran's claims for entitlement to an 
increased evaluation for postoperative residuals of a right 
knee injury, osteoarthritis of the left knee, and 
postoperative hemorrhoidectomy and sphincterectomy for anal 
fistulas, with rectal pain and groin pain.  

For example, there is no recent VA examination with respect 
to these issues.  Furthermore, the recent VA outpatient 
treatment records lack the necessary detail in order to 
adequately assess the veteran's current level of disability.  
Moreover, with respect to the bilateral knee disorders, an 
examination report is required that complies with the 
standard set forth in DeLuca.

The veteran also contends that his hemorrhoids are more 
disabling than currently evaluated and warrant a rating in 
excess of 10 percent.  Specifically, the veteran maintains 
that he has continuous bleeding throughout the day and not 
just after bowel movements.  He has soiling every day and 
suffers from severe anal pain and weakness during and after 
bowel movements.

The regulations provide that a 10 percent evaluation is 
warranted for large or thrombotic, irreducible external or 
internal hemorrhoids with excessive redundant tissue as 
evidence of frequent recurrences, and a maximum rating of 20 
percent is assigned where there is external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  When external or internal 
hemorrhoids are productive of persistent bleeding and anemia, 
or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).

The veteran has essentially stated that he has constant pain 
due to his condition.  He has no control over his bowel 
movements.  He described episodes of fecal leakage and 
frequent staining of his clothing. 

Considering the veteran's complaints related to hemorrhoids 
and the fact that there is no recent VA examination of that 
disorder, the Board is of the opinion that a further 
examination is in order. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral knee and hemorrhoid 
disorders since 1997.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant that 
are not currently of record.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of any current 
bilateral knee disorders.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  In 
accordance with DeLuca, the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be any additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact must be so stated.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination. The examination 
report should be typed.

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected 
hemorrhoids. The examiner MUST completely 
review the claims folder prior to the 
examination, including a copy of this 
remand order. He/she should indicate in 
the report that a review of the claims 
folder was accomplished. All clinical 
findings should be reported in detail. 
Following examination, the VA physician 
should (a) identify the nature and extent 
of all current internal and external 
hemorrhoids; (b) comment on the presence 
or absence of bleeding, anemia, or 
fissures; (c) comment on whether the 
veteran has impairment of rectal 
sphincter control, and, if so, whether 
such is caused by his service connected 
hemorrhoid disorder. If the answers to 
both of these questions is in the 
affirmative, then the degree of 
impairment of rectal sphincter control 
should be fully described.

4.  The appellant should be given 
adequate notice of these examinations, to 
include advising him of the consequences 
of failure to report. If he fails to 
report for this examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination report and any requested 
medical opinion. If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

6.  The RO should then readjudicate the 
appellant's claim seeking an increased 
rating for his bilateral knee disorders 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim must be within the analytical 
framework provided by the Court in 
DeLuca, and it must consider alternative 
diagnostic criteria, other than that 
provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Further, 
the RO should consider the applicability 
of the Court's decision in Esteban v. 
Brown, 6 Vet. App. 259 (1994), with 
respect to the appellant's entitlement to 
separate ratings for any diagnosed 
arthritis and instability.  The RO must 
consider whether a separate rating is in 
order for his bilateral knee disorder is 
warranted within the analytical framework 
provided by the General Counsel's holding 
in VAOPGCPREC 23-97. 

7.  The RO should also consider whether 
the veteran's claim for an increased 
rating for hemorrhoids meets the 
requirements for a higher analogous 
rating under Diagnostic Code 7332. 

8.  Finally, the RO's consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

If the benefits sought on appeal are not granted, both the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case. The veteran and his 
representative should be given the opportunity to respond 
within the applicable time. Thereafter, the case should be 
returned to the Board, if in order. The appellant need take 
no action unless otherwise notified. The purpose of this 
remand is to comply with due process requirements and a 
precedent decision of the Court.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

